Ke

IN THE UNITED STATES DEISTRIGEE CRT
IN AND FOR EASTERN DISFRECTOP MISCO SIN

2019 AUG 22 P le

4, 19- C-0985
STEPHEN C. DRIES

CLERK Judge: Stadtmueller
Kevin: Michael: Boon-Bey,
ARG SHE BE A Minor Child,
KR MEE BL, A Minor Child,
KE M SB Jr, A Minor Child,
Fi a a A Minor Child,
SH ME BEE A Minor Child,
Plaintiffs,

Vv.

Audrey Skwierawski,
Ryan Sanson,
Defendants.

 

AMENDED VERIFIED COMPLAINT
AMENDMENT #3

As a Moorish American National and pursuant to Rule 21 of the Federal
Criminal Procedure, pursuant to the Indian Child Welfare Act, 25 U.S.C. § 1911(b),
pursuant to the United Nations Declaration on the Rights of Indigenous Peoples
(UNDRIP 2007), pursuant to the Treaty Of Savannah 1733, pursuant to the Treaty Of
Camp Holmes 1835, and pursuant to the organic agreements of the Declaration of
Independence, 1776; the Bill of Rights, 1789 & R1791; the Northwest Ordinance,
1787; the Articles of Association, 1774; the U.S. Constitution, 1787; the Articles of
Confederation, 1778 & R1781; the U.S./Morocco Treaty of Peace and Friendship,
1786; the U.S./Morocco Treaty of Peace and Friendship, 1836; The Wisconsin State
Constitution; and the Maxims of Equity — these protections should have protected the
entire family, keeping the family intact. These protections are to give this Court the
opportunity to make a lawful determination of the matter, avoiding victimization as
described in Rule 60 of the Federal Rules of Criminal Procedure.

Instead, the lower court ignored Rule 21 of the Federal Criminal Procedure,

1
Case 2:19-cv-00985-JPS Filed 08/22/19 Page 1of4 Document 9

 
 

ignored the organic documents which are identified above and exhibited as Exhibits
M-1 through M-14 of the Verified Complaint of the immediate case, and ignored the
Indian Child Welfare Act, falsely charged and falsely convicted both parents, ignored
(disregarded) my status as a Moorish American National, and seized the free and
original inhabitant, Kevin: Michael: Boon-Bey, a living Man, an Indigenous Choctaw/
Washitaw Muur/ Moor. This seizure of both parents, wrongly incarcerating them,
victimizes all the children of Kevin: Michael: Boon-Bey, separating them from their
parents, a violation of Rule 60 of the Federal Rules of Criminal Procedure.

This victimization process of wrongfully detaining the undersigned is already
underway, moving the undersigned toward the perceived threat made from the bench of
the lower court. That perceived threat is referenced on page 1 of the AMENDED
Verified Complaint — Amendment #2 of the immediate case. Kevin: Michael: Boon-
Bey indicated that upon receipt of the lower court transcript for the hearing of
December 17, 2018, which was on order at the time of filing the AMENDED Verified
Complaint — Amendment #2, he would provide a copy to this Court. That transcript
was received today, August 16, 2019, and is attached as Exhibit A. As was stated
previously in the AMENDED Verified Complaint - Amendment #2 of the immediate
case, Judge Michael Hanrahan violated Rule 21 of the Federal Criminal Procedure by
moving forward with the trial in the lower court. Judge Hanrahan also, by moving
forward with the trial in the lower court, violated the organic documents which are
identified above and exhibited as Exhibits M-1 through M-14 of the Verified
Complaint of the immediate case and the Indian Child Welfare Act, making good on
the perceived threat made from the bench, “If you’re convicted of all the charges in this
case, the maximum would put you probably in prison until you’re dead.” (See Exhibit

A, Page 9, Lines 21 through 23).

ALL CASE LAW MENTIONED WITHIN THIS DOCUMENT IS USED AS PRINCIPLE
OF LAW ONLY, ALL STATUTES ARE USED AS PRINCIPLE OF LAW ONLY: IT IS
ONLY USED TO SHOW THE INTENT OF THE LEGISLATURE,

UNDER PENALTIES OF PERJURY the undersigned, the free and original
inhabitant, Kevin: Michael: Boon-Bey, a living Man, ‘within’ and of the House of

2
Case 2:19-cv-00985-JPS Filed 08/22/19 Page 2 of4 Document 9
 

El’s, Bey’s, and Ali’s with dominion over the land/soil (Amexem/America), a non-
resident Alien to the Corporate United States, an Indigenous Choctaw/ Washitaw Muur/
Moor (Moorish American National), an Asiatic Man of the Asiatic Race, an original
Natural Physical Man, a Creation of the Almighty God’s (Allah), Under the Almighty
God’s (Elohim/Allah) Authority and subject only to his laws, declares that he provided
a copy hereof to be placed forwarded via US Mail to:

Assistant Attorney General David C. Rice
Wisconsin Department of Justice
Post Office Box 7857

Madison, Wisconsin 53707-7857 '
Amended Verified Complaint - Amendment #3 signed this Ay day of August,

2019.

   
   
   

By: Living, Breaghi
Natural Born,
Free W
Soil

Milwaukee County Jail
Milwaukee, Wisconsin

NOTICE: Using a notary on this document does not identify me as a fiction nor
classify me as fictitious entity nor does it constitute any adhesion or any Hidden
contracts, nor does it alter my status in any manner as a Living Breathing Man, BEing
Live, BEing Liveing, BEing Aware. The purpose for notary is verification and
identification only of a Living Man.

3
Case 2:19-cv-00985-JPS Filed 08/22/19 Page 3of4 Document 9
 

STATE OF WISCONSIN )
) SS:
COUNTY OF MILWAUKEE _ )

BEFORE ME personally appeared Kevin: Michael: Boon-Bey who, being by me first
duly sworn and personally known to me or identified in accordance with Wisconsin

law, executed the foregoing in my presence the date last hereinabove appearing.

Signed this day of August 2019.

seal:

 

Notary Public Signature

 

Notary Public Printed Name

 

Date Commission Expires

 

 

Ly wa 8-30-19
Von Mane , ed

MP thine (sdbhinre _¢/g0/19

 

 

 

 

if

KA fut Suns hee

Case 2:19-cv-00985-JPS Filed os/b2/19 Page 4of 4 Document 9
